Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Response to Arguments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 24-25, 28, 42-44, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014113679 A1 to Desimone (IDS filed 1/2/2020) in view of Yu (PNAS, 2015; IDS filed 8/30/2018) in further view of Wolchok (The New England Journal of Medicine, 2013).    Desimone teaches a method for treating a disease in a subject in need thereof (page 15, lines 4-7), comprising: providing a device for transport of a material across skin (a microneedle device for drug delivery through the skin, a biological barrier (page 1, lines 11-13; page 2, lines 15-17), wherein the device comprises: a plurality of microneedles each having a base end and a tip (page 5, lines 1-2; page 7, line 29; page 22, lines 24-25; Figures 5a and 8); a substrate to which the base ends of the microneedles are attached or integrated (page 5, lines 9-19; Figure 5); and biodegradable nanoparticles (page 2, line 15; page 15, line 12), wherein the nanoparticles encapsulate an active agent, such as insulin or monoclonal antibodies, such as ipilimumab (an immunotherapeutic agent (page 16, lines 24-29; page 17, line 17); inserting the microneedles into skin (a biological barrier), wherein the biodegradable nanoparticle releases the immunotherapeutic agent into the subject in a controlled-release manner (page 15, lines 19-26).  The microneedle may contain hyaluronic acid (page 17, lines 27-29).  The antibody may be ipilimumab (an anti-CTLA4 antibody) (page 16, lines 28-30).  The disease may be a condition that requires insulin injection (page 16, lines 1-6).  The disease may be cancer (page 15, lines 4-7), such as melanoma (page 16, line 18).
Desimone fails to teach incorporating its active agent in acid-degradable nanoparticles with a pH altering agent. Desimone further fails to teach an anti-PD1 antibody in combination with an anti-CTLA4 antibody.
Yu is directed to methods of treating diseases by microneedle-array patches, and is therefore in the same field of invention as Desimone (abstract).  Yu teaches incorporation of an active agent and a pH altering agent into acid-degradable nanoparticles which provide faster delivery for the active agent in microneedle-array patches (abstract; introduction).  The pH altering agent may be glucose oxidase (abstract; introduction).  The acid-degradable nanoparticle may comprise modified dextran (abstract; introduction).  The trigger mechanism afforded by incorporating an agent in an acid-degradable nanoparticle with a pH altering agent offers a clinical opportunity for closed-loop delivery of insulin and efficacious drug delivery to treat disease (page 8265, left column). 
Wolchock teaches that nivolumab (an anti-PD1 antibody) and ipilimumab (an anti-CTLA4 antibody) attack melanoma by two different mechanisms, and when combined together, are efficacious in treating melanoma (Background; Conclusions).
It would have been obvious to one of ordinary skill at the time the instant invention was filed to modify the method of Desimone to incorporate its active agent in an acid-degradable nanoparticle with a pH altering agent.  The motivation would have been to provide a faster and more efficacious delivery of the active agent to the patient.   The expectation of success is high, as Yu teaches that the trigger mechanism afforded by incorporating an agent in an acid-degradable nanoparticle with a pH altering agent offers a clinical opportunity for closed-loop delivery of insulin and efficacious drug delivery to treat disease.  It would have been further obvious to incorporate nivolumab (an anti-PD1 antibody) and ipilimumab (an anti-CTLA4 antibody) as the active agent in the microneedle array of Desimone for the treatment of melanoma.  The motivation for this is that Desimone desires to use its microneedle array to treat melanoma (Desimone: page 16, line 18), and incorporating nivolumab (an anti-PD1 antibody) and ipilimumab in the same formulation will attack melanoma by two different mechanisms and provide efficacious treatment of melanoma.  The expectation of success is high, as nivolumab in combination with ipilimumab is effective to treat even advanced melanoma (Wolchock: Background; Conclusions). 



Claims 14-16, 24-25, 28, 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014113679 A1 to Desimone (IDS filed 1/2/2020) in view of Yu (PNAS, 2015; IDS filed 8/30/2018) in further view of Wolchok (The New England Journal of Medicine, 2013) in further view of US 20180291074 to Chan.  The relevant portions of Desimone, Yu, and Wolchok are given above.
Desimone, Yu, and Wolchok fail to teach incorporating pembrolizumab as the antibody.
Chan teaches that pembrolizumab (an anti-PD1 antibody) is an immunotherapy antibody approved by the USDA for the treatment of melanoma (paragraph 189).  Long term benefit is observed after treatment of melanoma with pembrolizumab (paragraph 189).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate pembrolizumab as the antibody of Desimone.  The motivation for this is that Desimone desires to use its microneedle array to treat melanoma (Desimone: page 16, line 18), and incorporating will provide for efficacious treatment of melanoma.  The expectation of success is high, as long term benefit is observed after treatment of melanoma with pembrolizumab (Chan: paragraph 189).

Claims 14-16, 24-25, 28, 42, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014113679 A1 to Desimone (IDS filed 1/2/2020) in view of Yu (PNAS, 2015; IDS filed 8/30/2018) in further view of Wolchok (The New England Journal of Medicine, 2013) in further view of US 20110195124 to Jin.  The relevant portions of Desimone, Yu, and Wolchok are given above.
Desimone, Yu, and Wolchok fail to teach incorporating a surfactant into the microneedle patch.
Jin teaches that incorporation of alginate (a surfactant) into a microneedle patch provides microneedles that are hard and strong enough to penetrate the epidermis at dry state but turn to be hydrogel state soft and permeable to hydrophilic agents when absorbing body fluid (abstract; paragraphs 10-13, and 27; claims 7-9).  Drugs may be stored in the matrix of the microneedle array as well as the holding plate so that the requirement for high dose applications may be fulfilled (abstract; paragraphs 10-13).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to incorporate alginate into the microneedle patch of Desimone.  The motivation for this is that incorporation of alginate into a microneedle patch provides microneedles that are hard and strong enough to penetrate the epidermis at dry state but turn to be hydrogel state soft and permeable to hydrophilic agents when absorbing body fluid.  The expectation of success is high, as in a microneedle patch which comprises alginate, drugs may be stored in the matrix of the microneedle array as well as the holding plate so that the requirement for high dose applications may be fulfilled.

Response to Arguments
Applicant argues that Desimone does not disclose the presence of acid-degradable nanoparticles, nor does Desimone disclose that the nanoparticles should encapsulate a pH-altering agent.  In addition, Desimone fails to disclose that the nanoparticles encapsulate an immunotherapeutic agent.  Yu does not disclose acid-degradable nanoparticles according to the present invention, but instead discloses glucose-response vesicles built from hypoxia-sensitive hyaluronic acid in which are integrated glucose oxidase and insulin.  The hyaluronic acid is conjugated with 20-nitroimidazole, which is hydrophobic.  This is then reduced in hypoxic conditions to hydrophilic 2-aminoimidazoles, which cause the whole vesicle to break apart, releasing insulin.  The glucose-responsive vesicles of Yu are not acid-degradable as stated on page 8262.  In addition, the glucose-responsive vesicles contain insulin.  In contrast, instant claim 1 requires an immunotherapeutic agent.   Desimone does not mention the use of nanoparticles comprising immunotherapeutic agents held within the microneedle itself together with a pH-altering agent.  The disclose of biologics in Desimone is to possible therapeutics, with no reference to encapsulation with the microneedle itself nor the inclusion of pH-altering agents or nanoparticles which are acid-degradable.   Desimone is concerned primarily with the manufacture of microneedle devices, and there is no teaching that acid-degradable nanoparticles encapsulating an immunotherapeutic agent with a pH-altering agent are suitable for achieving controlled delivery of an immunotherapeutic agent over time.  There is no suggestion to use a pH-altering agent to acidify the cellular environment and hence to trigger the degradation of the nanoparticles encapsulating the therapeutic agent.   Yu does not teach the skilled person to use an immunotherapeutic agent, as it is concerned with the treatment of diabetes and not conditions such as cancer.  The device of Yu uses an entirely different mechanism of that of the present invention.   Wolchoch, Chan, and Jin fail to cure the deficiencies of Desimone and Yu.
Applicant’s arguments have been fully considered but are not found persuasive.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Regarding applicant’s argument that Yu does not teach acid-degradable nanoparticles, the examiner maintains that Yu teaches incorporation of an active agent and a pH altering agent into acid-degradable nanoparticles which provide faster delivery for the active agent in microneedle-array patches (abstract; introduction).  Yu explicitly teaches that dissociation of the formulation is triggered by the local acidic environment (page 8262, left and right paragraph, bridging paragraph).  The trigger mechanism afforded by incorporating an agent in an acid-degradable nanoparticle with a pH altering agent offers a clinical opportunity for closed-loop delivery of insulin and efficacious drug delivery to treat disease (page 8265, left column).   Regarding applicant’s argument that Desimone does not teach incorporation of immunotherapeutic agents, the examiner’s response is that Desimone teaches monoclonal antibodies such as ipilimumab, which are immunotherapeutic agents (page 16, lines 28-30).  The examiner recognizes that Desimone fails to teach incorporating its active agent in acid-degradable nanoparticles with a pH altering agent, but in view of Yu, it would have been obvious to modify Desimone to incorporate its active agent in an acid-degradable nanoparticle with a pH altering agent.  The motivation would have been to provide a faster and more efficacious delivery of the active agent to the patient.   The expectation of success is high, as Yu teaches that the trigger mechanism afforded by incorporating an agent in an acid-degradable nanoparticle with a pH altering agent offers a clinical opportunity for closed-loop delivery of insulin and efficacious drug delivery to treat disease.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618      
                                                                                                                                                                                                  October 19, 2022